DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that any claim that depends from an indefinite claim is considered to be equally indefinite.
Claim 1 recites the limitation "the drilling head tip" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the drilling head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 016 154 A1 to Puttmann et al (admitted prior art from the disclosure) in view of US 20150276104 to Chen et al.
Regarding claim 1, as best understood with respect to the 112 rejection above, Puttmann teaches a ground drilling device having a percussion piston (2) for drilling into the soil, comprising at least one housing section (1) for the percussion piston, wherein an insert (4) is arranged in a section of the housing between a drilling head tip (3) and the percussion piston (2) such that the insert transmits at least a portion of the energy of the percussion piston (2) to the housing wherein the insert is held in the housing by means of a shrinking connection (as admitted by the applicant in paragraph 0005 of the current specification).  However, it is not specifically taught that the shrinking connection is a shrinking adhesion connection.
Chen teaches a connection between two tubular members 22 and 24, which is similar to that of Puttmann, wherein the connection includes an adhesion connection 36 (fig. 4; paragraph 0029).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesion connection as taught by Chen in the shrinking connection of Puttmann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because an adhesion connection was a well-known means for providing a fluid tight seal at the connection as taught by Chen.
Regarding claim 2, the Ground drilling device according to claim 1, wherein the section in which the insert is arranged has a circular diameter (figs. 1-4 of Puttmann).
Regarding claim 3, the Ground drilling device according to claim 1, wherein the shrinking adhesion connection includes an anaerobic adhesive (paragraph 0029 of Chen).
claim 4, the Ground drilling device according to claim 1, wherein the insert is part of a front drilling head housing (figs. 1-4 of Puttmann).
Regarding claims 5 and 8, Puttmann in view of Chen teach the ground drilling device with the same features as in claim 1 above.  Since the ground drilling device is shown as being fully assembled, it would have been obvious to one of ordinary skill in the art that a known method for producing/joining the device would have been used.
Regarding claim 6, the Ground drilling device/method according to claim 5, wherein the shrinking adhesion connection includes an anaerobic adhesive (paragraph 0029 of Chen).
Regarding claim 7, the Method according to claim 5, wherein the insert is held substantially at room temperature when installing the insert in the housing (claim 2 of Puttmann).

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676